616 N.E.2d 8 (1993)
In the matter of Karen S. TRUEBLOOD.
No. 45S00-9209-DI-672.
Supreme Court of Indiana.
June 18, 1993.

ORDER OF SUSPENSION
Comes now the hearing officer, appointed by this Court pursuant to Admission and Discipline Rule 23, and tenders his findings of fact, conclusions of law and recommendation that the Respondent, Karen S. Trueblood, be suspended from the practice of law, pursuant to Admis.Disc.R. 23(14)(b) and Trial Rule 37(b)(2) of the Indiana Rules of Trial Procedure, for her failure to comply with discovery.
And this Court, being duly advised, now finds that the Respondent has repeatedly disregarded the hearing officer's orders to comply with discovery and that, accordingly, the hearing officer's findings, conclusions and recommendations should be accepted and approved.
IT IS, THEREFORE, ORDERED that the Respondent, Karen S. Trueblood, is hereby suspended from the practice of law until such time as she complies with the Hearing Officer's orders compelling discovery.
IT IS ALSO ORDERED that, upon compliance with such discovery, the Respondent shall file with the Clerk of the Supreme Court a statement that she has submitted her responses to the Commission's Discovery Request simultaneously with the submission of her responses to the Commission.
IT IS FURTHER ORDERED that the Commission shall file a certificate of receipt with the Clerk of the Supreme Court immediately upon receiving the requested response or objections to its discovery requests.
The Clerk of this Court is directed to send notice of this Order as required by Admis.Disc.R. 23, Section 3(d).
All Justices concur.